                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                       *

        v.                                     *          Criminal No. LO-19-0449

KENNETH W. RAVENELL                            *

                  *     *     *     *    *     *    *       *    *   *   *

         UNOPPOSED SECOND MOTION TO AMEND RELEASE CONDITIONS


        Mr. Kenneth Ravenell, by and through undersigned counsel, hereby respectfully moves

pursuant to 18 U.S.C. § 3142(c)(3) for an Order amending his current conditions of release (Dkt.

No. 14). Specifically, Mr. Ravenell requests the following be added to the end of condition (k) as

it currently exists in the release Order (Dkt. No. 14):


        Mr. Ravenell shall avoid all contact, directly or indirectly, with any person who is or may
        become a victim or potential witness in the investigation or prosecution, as identified by
        the Government. From the Murphy firm, the Government has so far identified: William
        Murphy, Hassan Murphy, Heather Mangus, Travis Gleckler, and Milun Chun. Mr.
        Ravenell shall not communicate with any current or former Murphy firm employee about
        this case or investigation.

        The government does not object to, or oppose this Motion.


        In support of this Motion, Mr. Ravenell states the following:


        1)     Mr. Ravenell is charged in an Indictment with one count of RICO conspiracy, one

count of conspiracy to commit money laundering, and one count of narcotics conspiracy. Dkt. No.

1.


     2) Mr. Ravenell’s initial appearance on the pending Indictment was held on September 24,

2019, before United States Magistrate Judge Theresa C. Buchanan. The government did not seek
Mr. Ravenell’s detention, but did request that the Court impose certain release conditions. One

of the conditions sought by the Government was a prohibition on Mr. Ravenell having contact

with potential witnesses, victims, co-conspirators, or co-defendants as identified on a list provided

by the government during the hearing. The list has 39 entries.


   3) One of the entries (no. 29) on the government’s list is the following: “Current and former

employees of the Murphy, Falcon and Murphy Firm, including William Murphy, Hassan Murphy,

Heather Mangus, Travis Glecker, and Milun Chun.”


   4) Mr. Ravenell owns and operates a law firm and continues to practice as an attorney,

primarily in Baltimore, and as a result, comes into contact with former and current employees of

the Murphy Falcon and Murphy Firm in Maryland courthouses and other locations. The blanket

and broad prohibition at issue serves as an undue and severe impediment to Mr. Ravenell’s ability

to practice as an attorney and operate his law firm.


   5) The modification proposed herein would allow Mr. Ravenell to continue to practice, while

also alleviating the concerns that the government and the Court have in regards to protecting

potential witnesses, victims, co-conspirators, and co-defendants.


   6) Counsel for Mr. Ravenell has communicated this request and proposed modification to the

government. The government has no objection to the proposed modification.


       THEREFORE, Mr. Ravenell respectfully requests that this Honorable Court grant this

Motion, and issue an Order modifying his conditions or release as requested herein. A proposed

Order accompanies this motion.




                                                 2
                                                             Respectfully submitted,
                                                             -----------/s/-------------
                                                             Lucius T. Outlaw III (#20677)
                                                             Outlaw PLLC
                                                             loutlaw3@outlawpllc.com
                                                             1351 Juniper St. NW
                                                             Washington, DC 20012
                                                             (202) 997-3452
                                                             Counsel for Kenneth Ravenell




                                CERTIFICATE OF SERVICE

I certify that on September 30, 2019, notice of this appearance filing was provided to all counsel
of record via ECF, and true and correct copies of the filing are available to all parties through
ECF or Pacer.

                                                            ------------/s/-------------

                                                            Lucius T. Outlaw III




                                                3
